Case 3:19-sw-00255-DJN Document 3 Filed 09/16/19 Page 1 of 3 PagelD# 41

“AO 93 (kev. 11/13) Search and Seizure Warrant

 

 

 

 

UNITED STATES DistRICT Court |j>_l|_ 1b =|)

forthe [| sep 16208 |)
7

Eastern District of Virginia

 

| LETS BETTS COURT |
In the Matter of the Search of ) ts US Sea

(Briefly describe the property to be searched ) Cs yA

or identify the person by name and address) ) Case No. 3:19- SW255
7710 Hermitage Drive (formerly 6191 Plank Road), )
Fredericksburg, VA 22407 )
)

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Eastern District of Virginia

 

(identify the person or describe the property to be searched and give its location):

7710 Hermitage Drive (formerly 6191 Plank Road), Fredericksburg, VA 22407, more fully described in
Attachment A, incorporated by reference herein.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B, incorporated by reference herein.

een {
YOU ARE COMMANDED to execute this warrant on or before Sey he i oe 7 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Cat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(United States Magistrate Judge)

A Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ol for ——_—_ days (not to exceed 30) +1 until, the facts justifying, the later specific date of /—\

sig Z

 

 

 

! —
Date and time issued: Septe why 7 WAT ] a David J. Sore ]

United StafesdWiagigwate Judge

City and state: Richmond, Virginia David J. Novak, U.S. Magistrate Judge

Printed name and title

 

 
Case 3:19-sw-00255-DJN Document 3 Filed 09/16/19 Page 2 of 3 PagelD# 42
Case 3:19-sw-00255-DJN Document 3 Filed 09/16/19 Page 3 of 3 PagelD# 43

*AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy of yn and inventory left with:
319 SV OST |G. 1K - (olny GHarcte —_ LA Pe.

 

Inventory made in the presence of:

Se TAS TH

 

Inventory of the property taken and name of any person(s) seized:

fo. Loon prt Z CAA a= und ([und

} hav
/ G fAcaneA U al [oO Awl MM fpdcyrem

| don Mube Geral FE 33/> JS O35

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: | Me -/ 7 FL ZA,

Executing officer's signature

GAN Kane Le

Printed name and title

 

 

 
